DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Claim Objections
Claim 5 is objected to because of the following informalities:  “wherein the lenses suitable for a user’s eyesight a convex or concave lenses” should read “wherein the lenses suitable for a user’s eyesight ARE convex or concave lenses”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524, previously cited, in view of Hones US 8,152,297.
Regarding claim 1, Blum teaches 
	an electronic device (figures 23 and 24) comprising,
	a display unit displaying content to the user (figure 24, shown in figure a statement screens located behind lenses); and
a control unit generating and processing the content (paragraphs [0163] and [0173] teaches the AR Unit can be capable of displaying a photo, video, hologram, test, number, sentence and/or symbol to the wearer.),
wherein the display unit (figure 24, shown in figure a statement screens located behind lenses) and the control unit (paragraph [0130] teaches AR Unit can support two optical combiners for each eye and paragraph [0163] and [0173] teaches the AR Unit can be capable of displaying a photo, video, hologram, text, number, sentence and/or symbol to the wearer.) are disposed in any one of the first accommodating part and the second accommodating part (top part of the front frame shown in figure 24)..
	Blum does not specifically teach a front frame including a lens frame coupling portion to which a lens frame having lenses suitable for a user’s eyesight is selectively coupled according to the user’s needs and two side frames parallel to each other and being extended in a first direction, which are intersected by the front frame;
	a front cover coupled to the front frame configured to form a first accommodating part and a second accommodating part positioned between the front frame and the front cover.
	Hones teaches a device (figures 2 and 3) comprising,
a front frame (side of the brow bar 420 facing the environment) including a lens frame coupling portion to which a lens frame having lenses (lens 120) suitable for a user’s eyesight (safety eyewear 100) is selectively coupled according to the user’s needs and two side frames parallel to each other and being extended in a first direction (shown in figures 2 and 3, temples of the eyewear), which are intersected by the front frame (side of the brow bar 420 facing the environment);
	a front cover (side of the brow bar 420 facing the wearer) coupled to the front frame (side of the brow bar 420 facing the environment) configured to form a first accommodating part (left side top part of the brow bar 420) and a second accommodating part (right side top part of the brow bar 420) positioned between the front frame (side of the brow bar 420 facing the environment) and the front cover (side of the brow bar 420 facing the wearer).

Regarding claim 2, Blum in view of Hones teaches the invention as set forth above and Blum further teaches 
	the electronic device (figures 23 and 24),
	wherein the lens frame (frame shown in figure 23) further includes a first eye portion (right side of the frame which consist of the rim and the lens on the right side as shown in figure 23) corresponding to a right eye of the user (the first eye portion is location on a right side of the wearer as shown in figure 23), and
	a second eye portion (left side of the frame which consist of the rim and the lens on the left side as shown in figure 23) corresponding to a left eye of the user (the second eye portion is location on a left side of the wearer as shown in figure 23).
Regarding claim 5, Blum in view of Hones teaches the invention as set forth above and Blum further teaches 
	the electronic device (figures 23 and 24), wherein the lenses suitable for a user’s eyesight are convex or concave lenses (paragraph [0161] teaches inner or outer convex or concave of lens).
Regarding claim 12, Blum in view of Hones teaches the invention as set forth above and Blum further teaches 
	the electronic device (figures 23 and 24),
	wherein a power supply unit is accommodated in the other of the first accommodating part and the second accommodating part (paragraph [0141] teaches the AR Unit may comprise a power source).
Regarding claim 13, Blum in view of Hones teaches the invention as set forth above and Blum further teaches
	the electronic device (figures 23 and 24),
	wherein the power supply unit includes a battery (paragraph [0148] teaches AR unit can, by way of example only, use or comprise rechargeable battery).
Regarding claim 14, Blum in view of Hones teaches the invention as set forth above and Blum further teaches
	the electronic device (figures 23 and 24),
	wherein the power supply unit (paragraph [0210] teaches battery) is electrically connected to the control unit (paragraph [0210] AR Unit) by a wire (paragraph [0210] teaches the AR Unit can comprises a battery having a wire for charging).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524, previously cited, in view of Hones US 8,152,297 as applied to claim 2 above, and further in view of Shapiro US 20040001178, previously cited.
Regarding claim 3, Blum in view of Hones teaches the invention as set forth above but is silent regarding first and second protrusion.
	Shapiro teaches the device (figure 11),
	wherein the lens frame (frame 10) further includes a first protrusion (right end piece 21’) formed on a right side of the first eye portion (right side of frame and lens 14’ as shown in figure 11), and
	a second protrusion (left end piece 21) formed on a left side of the second eye portion (left side of frame and lens 14 as shown in figure 11; paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blum in view of Hones, to use first and second protrusion as taught by Shapiro, for the purpose of attaching to the primary frame and to provide visual effect of the eyewear providing aesthetic appearance (paragraphs [0006] and [0009]). 
Regarding claim 4, Blum in view of Hones and Shapiro teaches the invention as set forth above and Shapiro further teaches the electronic device (figure 11),

and
	the first protrusion (end pieces 21’) is hook-coupled to the first hook (68’) and the second protrusion (end pieces 21) is hook-coupled to the second hook (68; paragraph [0029]).
	The reason for combining is the same as above in claim 3.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524, previously cited, in view of Hones US 8,152,297 as applied to claim 1 above, and further in view of Ha et al. US 20200301148, previously cited.
Regarding claim 6, Blum in view of Hones teaches the invention as set forth above but is silent regarding a pin mirror.
Ha teaches the electronic device (figure 2),
	wherein the display unit (display device 210 and 220) further includes a pin mirror (reflectors 411-415 and 421-425).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blum in view of Hones, to use a pin mirror as taught by Ha, for the purpose of reducing the size of the optical device by reducing the optical path from the display to the user’s eyes (paragraph [0081]).
Regarding claim 7, Blum in view of Hones and Ha teaches the invention as set forth above and Ha further teaches 
	the electronic device (figure 2), 
	wherein the pin mirror (reflectors 411-415 and 421-425) is formed to protrude from the first accommodating part (support frame 20) or the second accommodating part (20) to face a right eye or a left eye (faces wearer of the device shown in figure 2).
	The reason for combining is the same as above in claim 6.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524, previously cited, in view of Hones US 8,152,297 as applied to claim 1 above, and further in view of Miyasaka et al. US 20190259336, previously cited.
Regarding claim 8, Blum in view of Hones teaches the invention as set forth above but is silent regarding a control unit including a flexible printed circuit board (FPCB), processor, switch, and terminal.
Miyasaka teaches the electronic device (figures 1 and 8),
	wherein the control unit (control unit 55) further includes,
	a flexible printed circuit board (FPCB) (paragraph [0103] FPC);
	a processor (paragraph [0103] semiconductor integrated circuit) disposed on the flexible printed circuit board (paragraph [0103] FPC);
	a switch (paragraph [0295] transistor 32) electrically connected to the processor on the flexible printed circuit board (paragraph [0295] driving method for pixel circuit and paragraph [0103] driving circuit is from control unit 55 is formed by Flexible Printed Circuit (FPC)); and
	a terminal (input terminal 28) electronically connected to the switch (figure 8 transistors and paragraph [0120] and [0295]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blum in view of Hones, to use a control unit including a flexible printed circuit board (FPCB), processor, switch, and terminal as taught by Miyasaka, for the purpose of organizing the components and connection to provide high performance and being small and light (paragraphs [0059] and [0103])
Regarding claim 9, Blum in view of Hones and Miyasaka teaches the invention as set forth above and Miyasaka further teaches the electronic device (figure 1),
	wherein the processor (paragraph [0103] semiconductor integrated circuit) generates and processes the content to be displayed, and converts an electrical signal into a beam (as shown in figure 4 and paragraph [0074]) and transmits the beam to the display unit (paragraph [0103] teaches the control unit 55 includes a semiconductor integrated circuit and via the FPC, the display signal is supplied to the drive circuit 51 from the control unit 55).
The reason for combining is the same as above in claim 8.
Regarding claim 10, Blum in view of Hones and Miyasaka teaches the invention as set forth above and Blum further teaches
	the electronic device (figured 23 and 24),
	wherein the control unit (paragraph [0039] teaches CPU and controller) further includes a communication unit allowing the processor to communicate data with an external digital device (paragraph [0039] teaches wifi chip, Bluetooth chip, communication system, antenna, radio).
Regarding claim 11, Blum in view of Hones and Miyasaka teaches the invention as set forth above and Miyasaka further teaches
	the electronic device (figures 1 and 23),
	the electronic device (figure 1) further includes an interface unit (input terminal 28),
	wherein the interface unit (28) includes at least one of a wired/wireless headset port, an external charger port (paragraph [0120] teaches input terminal of an inverter for charging), a wired/wireless data port, a memory card port, a port for connecting a device equipped with an identification module, an audio input/output (I/O) port, a video input/output (I/O) port, and an earphone port.
The reason for combining is the same as above in claim 8.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524, previously cited,  in view of Hones US 8,152,297 as applied to claim 12 above, and further in view of Partovi US 11,005,285, previously cited.
Regarding claim 15, Blum in view of Hones teaches the invention as set forth above.  Blum further teaches
	the electronic device (figures 23 and 24),
	wherein the control unit (AR unit) includes a wireless power receiver (paragraph [0210] AR unit can comprise of a battery having wirelessly charged).
	Blum in view of Hones is silent regarding a wireless power transmitter, and the wireless power transmitter wirelessly transmits power to the wireless power receiver.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blum in view of Hones, to use a wireless power transmitter, and the wireless power transmitter wirelessly transmits power to the wireless power receiver as taught by Partovi, for the purpose of providing power to charge the power source (column 7, lines 45-65).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. US 20180348524, previously cited,  in view of Hones US 8,152,297 as applied to claim 2 above, and further in view of Chen US 6,491,388, previously cited.
Regarding claim 16, Blum in view of Hones teaches the invention as set forth above but is silent regarding the lens frame further includes a pad arm, a pad plate, and a nose pad which are formed on a left side of the first eye portion and on a right side of the second eye portion to contact a nose of the user.
Chen teaches the device (figures 1), wherein the lens frame (frame shown in figure 1) further includes a pad arm (14), a pad plate (the nose pads 13 each having a pad plate embedded), and a nose pad (13) which are formed on a left side of the first eye portion and on a right side of the second eye portion to contact a nose of the user (as shown in figure 1 for the left and right eye portion to contact a nose of the wearer and column 2, lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blum in view of Hones, to use the lens frame further includes a pad arm, a pad plate, and a nose pad which are formed on a left side of the first eye portion and on a right side of the second eye portion to contact a nose of the user as taught by Chen, for the purpose of providing easy replacement of eyewear parts (column 1, lines 1-10 and column 2, lines 1- 20).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/12/2022